Order entered January 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00038-CV

                                   BASIL BROWN, Appellant

                                                 V.

                                ROBERT HAWKINS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 16C-0127

                                             ORDER

       By letter dated January 29, 2019, the Court instructed appellant, a vexatious litigant, to

file, by February 8, written verification that he has obtained an order from the local

administrative judge permitting the filing of this appeal and cautioned him that failure to comply

may result in dismissal of the appeal without further notice. Before the Court is the January 29,

2019 request of Shelly Etheridge, Official Court Reporter for County Court at Law No. 1, for an

extension of time to file the reporter’s record.       We GRANT the request as follows.       We

SUSPEND the current deadline for the reporter’s record. The deadline will be reset if appellant

provides the written verification as requested in the January 29th letter.


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE